t c memo united_states tax_court dan s and nancy j mitchell petitioners v commissioner of internal revenue respondent docket no filed date dan s mitchell and nancy j mitchell pro_se bruce w wilpon for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for and respectively respondent also determined accuracy-related_penalties of dollar_figure and dollar_figure under sec_6662 for those years unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioners are entitled to deduct losses from farming claimed on amended returns for the years in issue whether mortgage interest and property taxes paid_by petitioners are properly deducted on schedule a or on schedule f of their returns whether petitioners are entitled to deduct a net_operating_loss carryforward from whether petitioners are entitled to depreciation expense and legal expense deductions on schedule c whether petitioners can change from the cash to the accrual_method of accounting on their schedules c and f where respondent’s permission was neither sought nor secured and whether petitioners are liable for the penalties for negligence findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in boerne texas at the time that they filed their petition petitioner dan s mitchell mr mitchell is a certified_public_accountant who operates a sole_proprietorship known as mitchell associates petitioner nancy j mitchell mrs mitchell is a secretary with an accounting firm on date petitioners purchased a 205-acre rural property in kendall county texas the real_property which includes a residence since its purchase petitioners have maintained the residence as their homestead petitioners financed the purchase of the real_property with a bank loan in the amount of dollar_figure on their and form sec_1040 u s individual income_tax returns petitioners claimed schedule a mortgage interest deductions of dollar_figure and dollar_figure respectively for interest_paid on the real_property loan the correct amounts of interest_paid on the real_property loan were dollar_figure for and dollar_figure for on their and form sec_1040 petitioners claimed schedule a real_property tax deductions of dollar_figure and dollar_figure respectively for taxes paid on the real_property the correct amounts of real_property_taxes paid were dollar_figure for and dollar_figure for during mr mitchell had a business loan with groos bank on schedule c to their form_1040 for petitioners claimed interest_expense of dollar_figure in relation to the groos bank loan the correct amount of interest_expense for on this loan was dollar_figure on date petitioners filed a voluntary chapter petition in bankruptcy no tax returns were ever filed for the bankruptcy_estate in a second amended disclosure statement filed in the bankruptcy proceeding date petitioners represented that the filing of the bankruptcy petition was required by the scheduled foreclosure sale on their real_property they also asserted the following mr mitchell was raised on a farm in dallas county texas close to lancaster texas where his family grew wheat cotton corn and alfalfa which is a hay crop similar to coastal bermuda and raised dairy and beef cattle the mitchells live on acres of land in boerne texas which they purchased in to begin farming operations although mr mitchell had not been an active farmer for years he believes he has and can make a profit at farming operations mr mitchell planted coastal bermuda in on acres and expects to generate from this crop cash_flow of dollar_figure a month during april to september and a profit of dollar_figure a year although a profit was not made in a market exists for coastal bermuda for horses and cattle in the hill country area which has been enhanced by the race tracks now in operation in frederickburg twenty-two miles from the mitchells’ home and in bandera fifteen miles from the mitchells the mitchells plan to plant oats or wheat over the coastal bermuda in winter and graze the cattle on the oats rather than buying feed thus saving dollar_figure a year in fee sic bills the mitchells are attempting to obtain a fmha loan to purchase head of cattle and operating_expenses for hay coastal bermuda production including drilling a well and installing an irrigation system for the coastal bermuda acreage mr mitchell expects to make a yearly profit of dollar_figure from the cattle if the sic the loan is not obtained mr mitchell believes he will still be able to meet the expenses buy the cattle and make the projected profit as of the date of the statement however no farming operation had commenced on schedules filed in the bankruptcy proceeding petitioners stated that they owned no farm animals farm supplies or farm equipment operating statements filed with the bankruptcy court showed no cash receipts or cash disbursements for any farming activity the bankruptcy proceeding was closed by final decree filed date petitioners’ form sec_1040 for and were prepared using the cash_basis method_of_accounting prior to date an examination of petitioners’ returns was commenced by the internal_revenue_service in date petitioners filed a form 1040x amended u s individual_income_tax_return for in date petitioners filed a form 1040x for and a second form 1040x for the statutory_notice_of_deficiency for and was sent to petitioners on date in date petitioners filed a third form 1040x for and a form 1040x for on each of the amended form sec_1040x petitioners claimed farm_losses on schedule f and recharacterized the interest and tax expenses claimed on schedule a as farm loss expenses claimed the standard_deduction instead of itemized_deductions on schedule a and purportedly changed from cash to accrual accounting for farm operations allegedly begun in they claimed depreciation of unidentified farm equipment in the amount of dollar_figure on the amended returns for and they then claimed a net_operating_loss carried forward from to and during the course of the bankruptcy proceeding petitioners returned to the vendors certain office equipment that had been possessed by mitchell associates pursuant to lease purchase agreements rent and lease expense deductions for office equipment of mitchell associates were claimed on schedules c for and in the amounts of dollar_figure and dollar_figure respectively on the amended returns petitioners claimed depreciation for the equipment that was returned to the lessor vendors opinion petitioners contend that they are entitled to additional deductions and losses not claimed on their returns as originally filed they assert that after conceding that amounts of unreported income determined in the statutory notice were erroneous respondent sought ways to deny them deductions that they erroneously did not claim on their original returns in order to sustain some deficiency in tax for each year according to respondent the amounts now in dispute approximate dollar_figure for and dollar_figure for petitioners’ accusations against respondent’s agents have no persuasive effect in this case see 62_tc_324 the only remaining issues are whether petitioners are entitled to the additional deductions that they now claim and whether they are liable for the penalties for negligence they have the burden_of_proof on these factual issues rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 unless petitioners substantiate their deductions we do not reach legal issues raised by respondent to wit whether any farm_losses would belong to the bankruptcy_estate and not be deductible on petitioners’ personal tax returns and whether petitioners could change their method_of_accounting without permission mr mitchell testified at trial mrs mitchell failed to appear and no witnesses corroborated mr mitchell’s assertions concerning his alleged farm activity although a few receipts were produced the purpose of the expenditures is not apparent from the face of the receipts and was not specifically or adequately explained by mr mitchell his testimony consisted almost exclusively of attacking respondent’s agents and arguing that he was engaged in farm activity mr mitchell stated that we feel that the fact that we live there that we care for the farm every day is substantiation enough his uncorroborated testimony was vague and conclusory and particularly in view of the belatedness of the claims is not persuasive petitioners have not proven that they have any depreciable basis in any equipment respondent suspects that petitioners are now claiming depreciation_deductions on the same equipment for which lease payments were previously deducted the only references in the record pertaining to business equipment relate to lease purchase agreements and respondent’s suspicion that petitioners have already deducted the lease payments on the same equipment is not as petitioners’ contend a ludicrous statement although mr mitchell denies that the equipment depreciated is the same as that for which deductions were already taken he has not presented any evidence substantiating either the purchase of the equipment on which depreciation is claimed or the lease of different equipment respondent concedes that petitioners paid dollar_figure to their bankruptcy attorney but contends that the amount is a personal_expense because the purpose of the proceeding was to prevent foreclosure on petitioners’ homestead petitioners have given us no basis for concluding that the bankruptcy attorney’s fee was an ordinary and necessary business_expense or for allocating the fee between personal services and business services see 26_f3d_116 11th cir 68_tc_294 with respect to the penalties for negligence the parties stipulated that the interest deducted on petitioners’ returns for the years in issue exceeded substantially the amounts that they were entitled to deduct although mr mitchell asserted that he relied on forms received from banks his testimony is uncorroborated and not persuasive as a certified_public_accountant he should have maintained accurate records of his interest payments and deducted only the amounts actually paid petitioners have failed to prove that the recomputed underpayments are not due to negligence and recomputed penalties under sec_6662 will be sustained to take account of the concessions by the parties decision will be entered under rule
